DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, 14-16 23, and 25-27 of U.S. Patent No. 11,266,425 B2 (hereinafter referred to as McCaffrey ‘425) in view of Zhou et al. (PGPub US 2014/0066915 A1).
McCaffrey ‘425 anticipates most of the claim limitations of the present application, as mapped below:

Claims
Present
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
11,266,425
1
3
4
5
6
8
9
10
14
15
16
23
25
26
27
1


However, the bolded independent claims 1, 12, and 16 of the present invention each further require “a sheath surrounding the distal portion of the catheter”, which McCaffrey ‘425 fails to explicitly recite in the corresponding claims 1 and 23.
In the related field of tissue ablation (related in that the device involves providing an electrode disposed on the end of a catheter shaft with power from an energy source), Zhou et al. teaches a catheter (104 in Fig. 1) comprising an electrode (214 in Fig. 2B) and a distal sheath (106 in Fig. 1) surrounding the distal portion of the catheter (104).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the McCaffrey ‘425 disclosure to incorporate the teachings of Zhou et al. and include a sheath surrounding the distal portion of the catheter. One of ordinary skill in the art would have been motivated to perform this modification because using a delivery sheath for catheters is known in the art (PP [0029]: “System 100 may include an element 102 for providing power to an electrode (not shown) disposed about and/or within an elongate shaft 104 and, optionally, within a sheath or guide catheter 106”) and because using a sheath would have allowed for the user to selectively restrain the distal portion of the catheter and control the device’s transition to its curvilinear shape (PP [0043]: “rather than employing a device such as mandrel 218 which is inserted into distal section 203 to straighten the helical curves, an external sheath is slid over distal section 203 to achieve that result”).
Allowable Subject Matter
Claims 1-16 would be allowable upon the submission of a proper terminal disclaimer to overcome the Nonstatutory Double Patenting rejections as outlined above.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a plurality of primary electrodes positioned along the tubular body wherein the wire and the plurality of primary electrodes are configured to electrically couple to an energy source that delivers an electrical pulse to a fluid in contact with the plurality of primary electrodes and the at least one secondary electrode, in combination with the other limitations of the independent claims.
The closest prior art is Zhou et al. (PGPub US 2014/0066915 A1), which discloses a catheter assembly (200 in Fig. 2B) comprising: a catheter (202) comprising a flexible elongated member (205) comprising a distal portion (portion shown in Fig. 2B), the distal portion comprising: a tubular body (205) comprising an inner lumen (206), the tubular body (205) defining a plurality of body apertures (208) that extend through a sidewall of the tubular body (205) into the inner lumen (206); a wire (212) defining at least one secondary electrode (214), the wire (212) being configured to be slidably moved through the inner lumen (206) of the tubular body (205, PP [0037]: "The electrode catheter 210 may be configured to be received within lumen 206"), wherein the wire (212) is electrically coupled to an energy source (PP [0037]: "Ablation element 214 may include an energy-delivering device such as an electrode, configured to deliver an ablation energy, which can take the form of RF, microwave, or ultrasonic energy") that delivers an electrical pulse to a fluid to cause the fluid to undergo cavitation to generate a pressure pulse wave within the fluid (capable of doing this depending on the type of ablation energy delivered); and a sheath (106 in Fig. 1) surrounding the distal portion of the catheter (104).
In a similar field of endeavor (abstract), Gelfand et al. (PGPub US 2014/0243809 A1) teaches a catheter assembly (Figs. 8A-B) comprising a flexible elongated member (claim 1: "a catheter shaft comprising a flexible elongated structure"), the distal portion comprising a tubular body (97) defining an inner lumen (96), the tubular body (97) defining a plurality of body apertures (83 and 92) that extend through a sidewall of the tubular body (97) into the inner lumen (96); and a plurality of primary electrodes (85 and 94) positioned along the tubular body (97).
However, Gelfand et al. fails to teach a wire defining at least one secondary electrode, the wire being configured to be slidably moved through the inner lumen of the inner body. The inner lumen of Gelfand et al. is configured instead to receive a fluid tube (89) to provide fluid communication, therefore it would not be obvious to modify the Gelfand et al. reference to incorporate the feature of a wire comprising a secondary electrode.
Independent claims 12 and 16 each contain the limitations that render claim 1 to have allowable subject matter, and are therefore also considered to have allowable subject matter for the same reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771